     Case 2:19-cv-01361-JAM-DMC Document 24 Filed 06/17/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HUGO RIBOT,                                        No. 2:19-CV-1361-JAM-DMC-P
12                       Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    CHRISTOPHER SMITH, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s complaint (ECF No. 1).

19                  The court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C. §

21   1915A(a). The court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
     Case 2:19-cv-01361-JAM-DMC Document 24 Filed 06/17/20 Page 2 of 4

 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because plaintiff must allege with

 2   at least some degree of particularity overt acts by specific defendants which support the claims,

 3   vague and conclusory allegations fail to satisfy this standard. Additionally, it is impossible for the

 4   court to conduct the screening required by law when the allegations are vague and conclusory.

 5

 6                                        I. PLAINTIFF’S ALLEGATIONS

 7                   Plaintiff Hugo Ribot names the following as defendants: Christopher Smith, W.

 8   Vaughn, James Chau, Kabir Matharn, Jalal Soltanian, Robert Rudas, Stephen Tseng, Dr. Kirsch,

 9   and Gregory C. Tesluk.

10                   Plaintiff is a prisoner at Mule Creek State Prison (MCSP) located in Ione,

11   California. Plaintiff alleges that on October 30, 2017, his physician, Dr. Gregory C. Tesluk,

12   notified Dr. Christopher Smith, Chief Medical Officer for MSCP, that Plaintiff was suffering

13   from serious cases of glaucoma and macular edema in his left eye. According to plaintiff, the

14   severity of these conditions was immediately communicated to both Smith and the MCSP

15   medical staff. Tesluk promptly requested an opportunity to see plaintiff but was not granted

16   permission to see plaintiff until years later.

17                   As a result of the above occurrences, plaintiff claims to have suffered physical

18   pain and the loss of his vision. Plaintiff alleges that the conduct of the defendants amounts to

19   deprivation of his 8th Amendment rights.

20
21                                             II. DISCUSSION

22                   On October 4, 2019, the Court issued a screening order evaluating plaintiff’s

23   claims. See ECF No. 10. Therein the Court found both cognizable and non-cognizable claims.

24   Plaintiff was instructed to either submit an amended complaint or else have findings and

25   recommendations issued on his original complaint. However, no amended complaint was filed.

26   ///
27   ///

28   ///
                                                        2
     Case 2:19-cv-01361-JAM-DMC Document 24 Filed 06/17/20 Page 3 of 4

 1              As to the non-cognizable claims, the Court stated:

 2                                The Court finds service as to defendant Christopher Smith
                appropriate. The complaint adequately states facts to allege an 8th
 3              Amendment claim against Smith, based on allegations of deliberate
                indifference in his role as the prison’s Chief Medical Officer.
 4                                The Court, however, finds allegations against defendants
                W. Vaughn, James Chau, Kabir Matharn, Jalal Soltanian, Robert Rudas,
 5              Stephen Tseng, Dr. Kirsch, and Gregory C. Tesluk insufficient for lack of
                facts linking their conduct to the deprivation of plaintiff’s rights.
 6                                To state a claim under 42 U.S.C. § 1983, the plaintiff must
                allege an actual connection or link between the actions of the named
 7              defendants and the alleged deprivations. See Monell v. Dep’t of Social
                Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362 (1976). “A
 8              person ‘subjects’ another to the deprivation of a constitutional right,
                within the meaning of § 1983, if he does an affirmative act, participates in
 9              another's affirmative acts, or omits to perform an act which he is legally
                required to do that causes the deprivation of which complaint is made.”
10              Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Vague and
                conclusory allegations concerning the involvement of official personnel in
11              civil rights violations are not sufficient. See Ivey v. Board of Regents, 673
                F.2d 266, 268 (9th Cir. 1982). Rather, the plaintiff must set forth specific
12              facts as to each individual defendant’s causal role in the alleged
                constitutional deprivation. See Leer v. Murphy, 844 F.2d 628, 634 (9th
13              Cir. 1988).
                                  As to defendants W. Vaughn, James Chau, Kabir Matharn,
14              Jalal Soltanian, Robert Rudas, Stephen Tseng, and Dr. Kirsch, plaintiff has
                failed to articulate any actual connection between their conduct and the
15              alleged deprivation of his rights. Beyond identifying these defendants as
                health care professionals within the prison, plaintiff has completely
16              omitted these parties from his complaint. There is no reference to any of
                these named parties in the plaintiff’s factual allegations and the complaint
17              is silent as to their association with his claims.
                                  As to defendant Gregory C. Tesluk, Plaintiff has similarly
18              failed to allege a link between the defendant’s actions and the alleged
                deprivations.
19                                Deliberate indifference to a prisoner’s serious illness or
                injury, or risks of serious injury or illness, gives rise to a claim under the
20              Eighth Amendment. See Estelle, 429 U.S. at 105; see also Farmer, 511
                U.S. at 837. The complete denial of medical attention may constitute
21              deliberate indifference. See Toussaint v. McCarthy, 801 F.2d 1080, 1111
                (9th Cir. 1986). Delay in providing medical treatment, or interference with
22              medical treatment, may also constitute deliberate indifference. See Lopez,
                203 F.3d at 1131. Where delay is alleged, however, the prisoner must also
23              demonstrate that the delay led to further injury. See McGuckin, 974 F.2d
                at 1060. Negligence in diagnosing or treating a medical condition does
24              not, however, give rise to a claim under the Eighth Amendment. See
                Estelle, 429 U.S. at 106.
25                                Plaintiff’s 8th Amendment claim alleges deliberate
                indifference on the part of the medical personnel charged with his care.
26              However, plaintiff has not stated facts which allege deliberate indifference
                on the part of Tesluk. No facts in plaintiff’s complaint attempt to suggest
27              that Tesluk delayed, denied, or otherwise failed to provide medical
                treatment in anyway. Unlike his claim against defendant Christopher
28              Smith, Plaintiff has failed to state facts which propose that Tesluk’s
                                                      3
     Case 2:19-cv-01361-JAM-DMC Document 24 Filed 06/17/20 Page 4 of 4

 1                  medical services were inadequate and thus deprived him of his rights.

 2                  ECF No. 10, pgs. 2-4.

 3                  The Court recommends dismissal of W. Vaughn, James Chau, Kabir Matharn,

 4   Jalal Soltanian, Robert Rudas, Stephen Tseng, Dr. Kirsch, and Gregory C. Tesluk for the reasons

 5   outlined above and based on plaintiff’s election not to file an amended complaint.

 6

 7                                          III. CONCLUSION

 8                  Based on the foregoing, the undersigned recommends that:

 9                  1. Service is appropriate as to plaintiff’s 8th Amendment deliberate indifference

10   claim against defendant Christopher Smith1; and

11                  2. All other claims and defendants should be dismissed.

12                  These findings and recommendations are submitted to the United States District

13   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

14   after being served with these findings and recommendations, any party may file written

15   objections with the court. Responses to objections shall be filed within 14 days after service of

16   objections. Failure to file objections within the specified time may waive the right to appeal. See

17   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

18

19   Dated: June 17, 2020
                                                         ____________________________________
20                                                       DENNIS M. COTA
                                                         UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27
            1
                   The Court has directed e-service of process on defendant Christopher Smith
28   through its March 31, 2020 service order. See ECF No. 17.
                                                     4
